Citation Nr: 0423653	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  99-18 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether an overpayment of Department of Veterans Affairs 
compensation benefits payable for the veteran's spouse in the 
amount of $6,346.99 was properly created.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from August 1951 to March 
1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO) Committee on Waivers and Compromises (Committee) 
which denied a waiver of recovery of an overpayment of VA 
compensation benefits payable for the veteran's spouse in the 
amount of $9,036.79.  In December 2000, the Board remanded 
the veteran's appeal to the RO for further action including 
adjudication of whether the overpayment was properly created.

In February 2001 and May 2001 the veteran offered a 
compromise and the RO accepted the compromise offer and 
agreed to waive recovery of $2,548.80 of the overpayment.  In 
addition, review of the file determined that the incorrect 
legal standard had been applied with respect to calculation 
of a portion of the overpayment and a credit of $141.00 was 
allowed.  These actions leave a current overpayment of 
$6,346.99, which is the subject of the current appeal.

The Board remanded this claim in May 2003 for an audit to be 
conducted, and remanded it again in September 2003 so that 
the RO should comply with the notice requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA).  These actions 
having been completed, the claim is now ready for appellate 
review.

The Board observes that the Committee's acceptance of the 
veteran's compromise offer renders the issue of waiver of 
recovery of the overpayment of VA compensation benefits 
payable for the veteran's spouse moot.  Therefore, that issue 
will not be addressed below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained by the RO.

2.  The veteran has been awarded compensation at a combined 
rate in excess of 30 percent since December 1956, which 
included additional payment for his spouse as a dependent for 
the period in question from January 1971 to July 1991.

3.  The veteran and his wife, [redacted], were divorced in 
March 1970.

4.  The veteran and [redacted] were married in January 1980.

5.  The veteran first informed VA of his marriage to [redacted] 
in July 1991.

6.  The RO initially established an overpayment for the 
entire period from April 1970 to July 1991.

7.  Subsequently, the RO reduced the amount of the 
overpayment by $141.00.

8.  The RO accepted a compromise offer from the veteran and 
reduced the amount of the overpayment by an additional 
$2,548.80.


CONCLUSION OF LAW

The overpayment of disability compensation benefits in the 
calculated amount of $6,346.99 was properly created, and the 
overpayment is a valid indebtedness.  38 U.S.C.A. § 5112(a), 
(b)(2) (West 2002); 38 C.F.R. §§ 3.401(b), 3.500(b)(1), 
3.501(d)(2) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

The June 2001 Statement of the Case (SOC), and the July 2003 
Supplemental Statement of the Case (SSOC) advised the veteran 
of the laws and regulations pertaining to his claim.  These 
documents informed the veteran of the evidence of record and 
explained the reasons and bases for denial.  The veteran was 
specifically informed that his claim contesting the creating 
of the overpayment was being denied because the evidence 
showed that the overpayment was properly created and properly 
calculated applying the laws and regulations correctly.  The 
SOC and SSOC made it clear to the veteran that in order to 
prevail on his claim, he would need to present evidence that 
VA had improperly applied the law, or had miscalculated the 
amount, or that he had notified VA of his marriage prior to 
July 1991.  The RO sent a letter dated in January 2004 that 
told the veteran about the VCAA and informed him what 
evidence the RO would obtain and what he needed to do.  The 
RO obtained records related to the veteran's marriages and 
his divorce from [redacted].  The RO also conducted an audit of 
the veteran's records to determine the amount overpaid.  
Lastly, the RO reviewed the claims folder to determine if VA 
had been notified of the veteran's second marriage prior to 
July 1991.  The veteran has not indicated that there is any 
other evidence available.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In the present case, a substantially complete application was 
received in 1998. Thereafter, the claim was denied in a 
decisions dated in March 1999.  The RO sent a letter related 
to the VCAA and the duty to assist to the veteran in January 
2004.  This notification was well after the March 1999 
decision.  Only after that decision was promulgated did the 
AOJ provide notice to the claimant regarding what information 
and evidence is needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 18 Vet. App. 112 
(2004).  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  There is no basis in this case for concluding that 
harmful error occurs simply because the claimant received 
VCAA notice after an initial adverse adjudication.  Further, 
pursuant to the Board's decision to remand this claim for 
additional development, the RO did, in fact, conduct a de 
novo review of the claims.  See, SSOC issued to the veteran 
in July 2003.  In reviewing AOJ determinations on appeal, the 
Board is required to review the evidence of record on a de 
novo basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C.A. § 7104(a), all 
questions in a matter which under 38 U.S.C.A. § 511(a) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See, 38 C.F.R. § 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in January 2004 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate her claims and that no additional assistance 
would aid in further developing her claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating the claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

II.  Validity of overpayment

A review of the record reflects that the veteran has been 
receiving compensation at a rate of 30 percent or greater 
combined evaluation since 1956.  The veteran was paid 
disability compensation at the applicable rate and with an 
additional payment for a dependent spouse at all relevant 
times at issue in this appeal, from January 1971 to July 
1991.

In March 1970 the veteran and [redacted] divorced.  The record 
does not reflect that the veteran informed VA of his divorce.  
In January 1980 the veteran and his wife, [redacted], were 
married.  The record does not reflect that the veteran 
informed VA of his remarriage until July 1991 when he 
reported his wife, [redacted], as a dependent on a form sent to 
him by VA.

The RO initially established an overpayment covering the 
period of time from April 1, 1970 to July 1991.  
Subsequently, the RO determined that the overpayment should 
be calculated from January 1, 1971 rather than form April 1, 
1970.  This resulted in a $141.00 reduction in the calculated 
amount of the overpayment.  In August 2002 the Committee 
accepted a compromise offer from the veteran and waived 
recovery of $2,548.80 of the overpayment.  The RO conducted a 
due and payable audit of the veteran's file in July 2003.  
The audit determined that after adjusting for the $141.00 and 
adjusting for the $2,548.80 in compromise, the remaining 
amount of the overpayment was $6,346.99.  This amount 
represents the amount of compensation overpaid to the veteran 
for a dependent spouse between January 1, 1971 and July 1991, 
minus the amount agreed to be waived in compromise.

The veteran testified at a personal hearing at the RO in July 
1999 and asserted that he had informed his service 
representative and VA of his divorce and subsequent 
remarriage.  The veteran has challenged the validity of the 
indebtedness of $6,346.99.  A debt may be disputed on the 
basis that the debtor does not believe he owes the debt 
because it was charged against him improperly, or because he 
feels 


the amount is incorrect.  Both bases for challenge to the 
validity of the indebtedness will be addressed herein.

A.  Amount of the debt

The law provides for the rates of disability compensation, 
and for payment of additional compensation for dependents of 
veterans who are at least 30 percent disabled.  38 U.S.C.A. 
§§ 1114(c), 1115, 1134, 1135 (West 2002).  The veteran was, 
at all times relevant to this issues, rated at least a 
combined 30 percent disabled for his service-connected 
disabilities.  At all relevant  times for this case, the 
rates of compensation changes, effective December 1st of each 
year.  See, M21-1, Part I, Appendix B, Disability 
Compensation Rate Charts.  In addition, during the period in 
question from January 1, 1971 to July 1991, the veteran 
received additional compensation for a spouse.  

An accounting of the calculation of the debt is of record.  
The audit determined that the correct amount of the 
overpayment was $8,895.79 and that subtracting the 
compromised amount of $2,548.80 resulted in a remaining 
indebtedness of $6,346.99.  This amount represents overpaid 
compensation benefits from January 1, 1971 to July 1991 minus 
the waived amount.  The Board has no reason to challenge or 
doubt the calculation of the audit, and in fact the veteran 
has not asserted that the calculated amount is incorrect.  As 
such, the Board does not find any error in the veteran's 
computed debt of $6,346.99 for the period from January 1, 
1971 to July 22, 1991.

B.  Validity of the debt

In this case, the veteran contends that he timely notified 
the RO of his divorce from his spouse [redacted] in 1970, and 
his marriage to his spouse [redacted] in 1980.  The veteran also 
contends that the relevant documents he did submit to the RO 
or to his service organization representative were misfiled 
or lost, and as such, he should not be penalized for the RO's 
administrative error.  In the alternative, the veteran 


contends that there should be no overpayment established from 
January 1980 to July 1991 since he was married during that 
time period.

The effective date of reduction or discontinuance of 
compensation by reason of divorce of a dependent of a payee 
prior to October 1, 1982 shall be the last day of the 
calendar year in which such divorce occurs.  38 C.F.R. 
§ 3.501(d)(1) (2003).

The effective date of discontinuance of an award based on an 
act of commission or omission by a payee or with the payee's 
knowledge, will be effective date of award or day preceding 
act, whichever is later, but not prior to the date 
entitlement ceased.  38 C.F.R. § 3.500(b)(1) (2003).

The effective date for payment of additional benefits for a 
veteran's spouse is the date of the veteran's marriage if the 
evidence of the event is received within one year of the 
event; otherwise the date notice is received of the 
dependent's existence, if evidence is received within one 
year of VA request, or date of commencement of veteran's 
award.  38 C.F.R. § 3.401(b) (2003)

Initially, the Board notes that there is no evidence of 
administrative error by the RO.  With respect to the 
veteran's testimony that he had submitted earlier reports of 
changes in dependents, a search by the RO revealed no 
objective indication that such documents were of record.

The Court has ruled that there is a presumption of regularity 
under which is it presumed that Government officials have 
properly discharged their official duties.  Clear evidence to 
the contrary is required to rebut the presumption of 
regularity.  See, Ashley v. Derwinski, 2 Vet. App. 307 
(1992);  see also, Clemmons v. West, 206 F.3d 1401, 1403 
(Fed. Cir. 2000).  While the Ashley case dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  The Court 
has also 


held that the statements of a claimant, standing alone, are 
not sufficient to rebut the presumption of regularity in RO 
operations.  YT v. Brown, 9 Vet. App. 95 (1996).

In this case, there is no evidence beyond the veteran's 
testimony that he submitted evidence of his March 1970 
divorce or January 1980 remarriage to the RO at any time 
prior to July 1991.  Thus, the presumption of regularity is 
not rebutted.  Here, the presumption stands for the 
proposition that the RO properly date stamped and entered 
into the veteran's claims folder any documents sent by the 
veteran.

In Jordan v. Brown, 10 Vet. App. 171 (1997), the Court 
addressed, in the context of a claim for waiver, the question 
of validity of an indebtedness resulting from the overpayment 
of dependency and indemnity compensation (DIC) to a veteran's 
widow (appellant) who had remarried.  In that case, the 
appellant had been advised when benefits were awarded that 
her right to benefits would terminate if she remarried.  She 
remarried in 1984 and told VA of a name and address change 
thereafter.  She asserted she had informed VA of her 
remarriage at the same time she told them of a name and 
address change.  There was no record, however, of her having 
informed VA of her remarriage until she responded to a 
marital status questionnaire sent to her in 1990.  Her 
benefits were then terminated, and an overpayment assessed.  
During the period between her remarriage in 1984 and the 
termination of her benefits, VA had continued to send DIC 
checks to the appellant who had cashed them.

The appellant in Jordan averred that she had neglected to 
read the rule, printed on the back of her initial award 
notification, telling her that she must return any benefit 
checks to VA uncashed in the event of her remarriage.  She 
contended that other facts provided reason for VA to have 
known it should have stopped sending her the checks that 
included the overpayment.  She argued that the debt was not 
valid because it arose solely from VA's administrative error.  
The Court determined that the factual issue of whether the 
appellant had notified VA of her remarriage was immaterial.  
The Court found the appellant was not excused from knowing 
she was not entitled to keep the checks erroneously sent to 
her.  Having kept them, the 


overpayment did not arise solely from VA's administrative 
error.  The appellant had contributed to the creation of the 
debt and the debt was valid.  Jordan, 10 Vet. App. at 174.

The veteran's case is analogous to Jordan in point of law 
regarding validity of the overpayment debt.  The veteran was 
familiar with the rules of entitlement to receipt of a 
dependency allowance as part of his disability compensation.  
He had been notified in his award letter in May 1955 that he 
needed to report any changes in dependency status including 
divorce.  The veteran has not asserted he was never informed 
of this requirement.

The veteran divorced in March 1970 and remarried in January 
1980 but did not inform VA of the remarriage until July 1991.  
During the period from January 1, 1971 to July 1991 the 
veteran received disability compensation that included an 
additional payment for a dependent spouse.  The record does 
not disclose that the veteran informed VA of his divorce and 
subsequent remarriage any earlier than the July 1991 date.  
The effective date for termination of benefits due to divorce 
prior to 1982 is the last day of the year in which the 
divorce occurred; therefore the RO's action in determining 
the beginning date of the overpayment period as January 1, 
1971 was in accordance with the applicable regulation cited 
previously.

Thus, the veteran's failure to act in accordance with the 
rules governing compensation payments constitutes an omission 
by the payee, and consequently, the overpayment cannot be the 
result of sole administrative error by VA.  Given that the 
veteran notified the RO in July 1991 of his remarriage in 
January 1980, under the law, the remarriage can only be 
reestablished From July 1991.  See, 38 C.F.R. § 4.401(b).  
Since it has been more than a year since the marriage, the 
effective date is the date VA was first notified of the 
marriage.

Therefore, as the overpayment did not result solely form VA's 
administrative error, the debt was properly created and was 
properly calculated in the amount of $6,346.99; the weight of 
the evidence is against the claim and the appeal is denied.


ORDER

An overpayment of $6,346.99 due to changes in dependent 
status was properly created.  The appeal is denied.




	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



